EVERETT, Chief Judge
(concurring):
In light of the purpose of 18 U.S.C. § 793, I believe its language is broad enough to encompass the appellant’s conduct in this case. While a technical distinction can be drawn between property that is “lost” and that which is “mislaid,” Congress undoubtedly intended for the statute to embrace both situations.
I disagree with the rationale of the Court of Military Review “that a continuing violation occurred.” 12 M.J. 747, 751 (1981). Instead, in my view there was a single violation of the statute; and this occurred on February 28,1979, when Nicholas Scales discovered the classified messages in the desk drawer of the apartment he occasionally used. When Scales became aware of the messages and began to exercise control over them by removing them from the room, those documents had been “lost” within the purview of the statute. Gonzalez no longer had the power to exercise control over them, and someone else had control.
Gonzalez reenlisted on the same date on which Scales discovered the messages. By so doing, he reassumed a military status and thereby conferred jurisdiction on the Air Force to try him by court-martial for his loss of the classified messages on that same day.